Mr. President, Excellencies, Ladies and Gentlemen,
It seems rarely a year goes by where the international order is not declared in crisis. These calls have swelled to a justifiable new crescendo this year with the multilateral order experiencing perhaps its gravest crisis since its origins seventy- five years ago.
Today, we leaders assemble through extraordinary means under extraordinary circumstances, with the legitimate question of whether this Assembly, has seen its best days or if by reason of the strength of our actions and convictions, we may endure to overcome today’s incredible challenges.
Mr. President,
Saint Lucia looks forward to your wise and capable stewardship during this unprecedented 75th session of the United Nations General Assembly. We thank Professor Muhammed-Bande for his very able and astute leadership over the course of the last year. More than ever the world needs effective leadership and Saint Lucia is committed to working with the United Nations toward our common goals.
This year, possibly more than any point in our modern history, this Assembly is beset by global risks and threats that force us to consider deeply, the future we want and the United Nations we all need. This year’s theme calls for the reaffirmation of our collective commitment to multilateralism, for us to continue to confront COVID-19 through effective multilateral action.
The COVID-19 pandemic and its dire consequences on world economies, financial markets and social and humanitarian destabilisation, have been emphasized by every leader who has come before me. However, it is worth restating that our current crisis demands urgent action.
Small Island Developing States, like Saint Lucia, have always been inherently susceptible to environmental, economic and financial shocks. Our unique circumstances and consequent vulnerabilities have left us exposed to the ravages of the twin crises of the pandemic and climate change. Every day, as leaders of SIDS, we struggle to safeguard our people from the pervasive erosion of our hard-fought developmental gains.
As the global community contends with the devastating impact of the pandemic, we must be honest with ourselves and acknowledge that the current challenges of SIDS is a symptom of a broader problem: the failure of our international institutions to keep pace with, and adapt to, the practical reality faced by SIDS.
We must acknowledge that the global economic architecture, created post Second World War, never considered Small Island Developing States. And despite the empathy and the understanding of the technocrats at the International Monetary
6/62
21-00395
13/01/2021
A/75/592/Add.9
Fund, the World Bank and our own Caribbean Development Bank, as well as other IFIs, they remain constrained by their own inflexible governance structures.
For decades now, SIDS have been extremely vocal in highlighting the fact that this system has produced some of the most incredible paradoxes for our nations. They include the fact that:
¥	SIDS are the most indebted, yet we are the least likely to get debt relief or concessional financing.
¥	SIDS are the smallest producers of global goods and services, yet we are the most restricted by the rules of international trade.
¥	SIDS are the lowest contributors to terrorist financing or banking impropriety, yet we are the most constrained; placed on grey lists and black lists posted all over the world, undermining our reputations.
¥	SIDS are the smallest emitters of carbon, yet we are the most affected by climate change.
Mr. President, let me point out that all of these paradoxes are man made. As I have often said the solution to many of these problems simply requires the stroke of a pen. Our aspirations to build back better and advance our work to continue implementing the Sustainable Development Goals, are extremely bleak within the current international context. For years we have argued our case: the financial crisis, climate change, and the latest pandemic have provided the empirical evidence that reaffirmed the vulnerabilities of SIDS and inadequacy of the solutions in the current global architecture.
In recent years SIDS, backed by academic research have advocated for the establishment and use of a vulnerability index, already developed by the Commonwealth in 1989, as a more accurate determinant of eligibility for concessional development assistance. Yet nothing has changed. Our wealth is still being determined by per capita GDP, though we know now categorically that this is not an accurate measure. At meeting upon meeting, all we receive are platitudes and more talk. Meanwhile, the storms and hurricanes, the crises and the pandemics, keep coming regardless.
We are disproportionally asked to carry the burden of major shocks which are caused by actions outside of our control. With every additional shock we become more indebted and dependent and it will soon become impossible for us to survive within these fixed rules that are created without taking into account our exceptional circumstances. Unfortunately, the same obtains with the issue of Climate Change. For the SIDS, the Paris Agreement, though well intended, has just not delivered.
We understand that the world is changing and as noble of an ideal of eliminating poverty is, we must have greater aspirations of at least a minimum standard of living for all. I have said before and it is worth repeating: if a family is struggling to survive, if a mother does not know where her children’s next meal is coming from, if parents don’t have a means to put a roof over their family’s head, how are they going to participate, or even care about the SDG Goals?
We cannot continue to attend meetings to discuss solutions within the current framework. We must first agree that the global economic development architecture has to change. New forms of measurement and criteria must be adopted that are going to allow SIDS the opportunity to help ourselves.
All we are asking for is a fair chance.
Unless, the “new normal” was always just a cliche? Or does it actually mean something? If we agree and accept that there is a new normal, then the criteria used before cannot apply. We are at a crossroads, a pivotal moment for a meaningful course correction. We must choose the difficult and uncomfortable road to finally re-engineer the international system, to enable and ensure fair, inclusive and relevant policies and solutions for all; or we will continue down the path which inevitably leads to the demise of SIDS.
Mr. President,
There is much that must be done to meet the test of this moment. Seventy-five years ago, it was not beyond human ingenuity to overcome the great challenges of the time to give birth to multilateralism. To come together to solve problems and advance a common prosperity. The leaders of the day understood that humanity could not survive the course it was on, and so it built this united assembly, our United Nations — to allow us to strive to collaborate rather than divide, to resolve conflicts, enforce international rules of behaviour and build habits of cooperation that would grow stronger over time. Underpinning all of this were the key values of tolerance and mutual respect.
The United Nations and the other multilateral processes and institutions born of that time, have over the decades made a difference in the world. From brokering peace, to educating children and eradicating disease, while weathering crises from within and without. But it is the considered view of my delegation that international institutions require profound structural shifts. Our collective commitment to multilateralism has to not only advocate for multilateral rules, but vigorously pursue change where change is needed. Or, as we have done in my island, challenged ourselves to build a new Saint Lucia, we must equally rise to the challenge and build a new world economic order, which addresses the SIDS and regains the confidence of nation’s in multilateralism.
Mr. President,
As we chart a new path forward as a global community it would be prudent to take with us the lessons learned when multilateralism and diplomacy have delivered a proven record of service to our people. Such cooperation and success cannot be taken for granted, particularly in our current difficult global context. Critical to these successes was the equal commitment of resources, a time when we were our brother and sister’s keeper. I take this opportunity to applaud the United Nations Development System for their active response to the pandemic, for listening to the specific needs of states and mobilising resources where possible. The support of the UN system is critical for the effective implementation of not only the SDGs but the Samoa Pathway.
I also wish to offer sincere gratitude and commendation to the countries who stepped up to the challenge, in the truest spirit of solidarity to assist states like my own, to cushion the pandemic’s blow to our socio-economic landscape. This support has been immeasurable. Some of the countries who offered support and continue to do so, themselves are grappling with a multilateral order that systematically stymies their development prospects. It is time to lift the economic embargo on the government and people of Cuba. Not only has it affected the people of Cuba but it has also affected the entire Caribbean region.
It is time to, once again, give states like Taiwan recognition so that they can meaningfully engage in global processes and share their best practices. Even as China and Taiwan have their own differences and while this is being addressed, Climate Change and the COVID-19 pandemic are stark reminders that Taiwan should not be left out of the discussions. Taiwan has its own elections, its own currency, controls its own airspace and has its own military force. A population of almost 24 million people is too many to be left off the table.
As we mark 75 years, the continued exclusion of Taiwan, calls into question the very principles the UN was established on. We must also recognize that as the world grapples with the COVID-19 pandemic Taiwan has demonstrated impressive leadership, not just by their own success with managing the spread, but by coming to the aid of nations such as Saint Lucia and many other countries to provide medical resources and technical advice. The pandemic which has touched every country is a potent reminder of the interconnectedness of human societies and more reason why in building our new world economic order, we must leave no one behind, no people, no country should be allowed to fall through the cracks.
Saint Lucia would never have done as well as we did with managing the pandemic without friends like the people of Taiwan and Cuba. As I speak today Saint Lucia has only recorded 27 cases with no deaths. We have reopened our country to visitors and we have learnt to co-exist with COVID-19. I am equally proud of the success record that many SIDS have had. Like many other nations we are thankful that despite their own difficulties Taiwan and Cuba have reached out to help the world.
Mr. President,
The Chair of the Alliance of Small Island States, emphasized in his remarks at the commemoration of the 75th Anniversary of the United Nations, that we SIDS do not have the luxury to retreat from loss and damage. Science projects that if left unchecked, the impacts of climate change will see SIDS begin to disappear within a generation. Whole nation states wiped off the face of the earth. As our chair affirmed, the plight of SIDS is the plight of the United Nations; the loss of any of our island states would signal a failure of the United Nations. No name plate in the General Assembly Hall should have to be turned off indefinitely, simply because we refused to collectively respond to the glaring warning signs.
Mr. President, in this 75th year of the United Nations, I wish to acknowledge the presence on the United Nations Security Council of St Vincent and the Grenadines — the smallest country to ever take up a seat on the council. As a strong and capable voice in one of the most powerful and influential global bodies; we applaud our island neighbour, for their continued advancement of multilateralism, small island state exceptionalism, and staunch advocacy of the fundamental principles of this organisation.
I also wish to note that we are also marking the 15th anniversary of the World Summit where leaders supported the early reform of the Security Council. Due to the pandemic discussions on this issue have not taken place and Saint Lucia joins other countries in encouraging text-based negotiations so the reform efforts will be expedited.
Mr. President,
The founding of the United Nations itself is a testament to human progress. Our predecessors chose the hope of unity over the ease of division and made a promise to future generations that the dignity and equality of all human beings would be our common cause. The Charter of the United Nations points the way with its vision of people and countries living as good neighbours, upholding universal values and recognising our common future. The 75 year old principles of working together must endure, but the specifics must take account of our rapidly changing world. The question remains whether we possess the wisdom and the courage, as nation states and members of this international community to squarely meet those challenges; whether the United Nations can meet the tests of our time.
We need to rise to that challenge now. Time is against us.
Saint Lucia and Small Island Developing States stand ready to join forces and commit to building a new world economic order. So, let’s make it happen.
Thank you.